Citation Nr: 1624389	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the character of the appellant's active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The appellant served on active duty from June 2009 to April 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appellant testified at a videoconference hearing before the undersigned in February 2016.  A written transcript of this hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In April 2012, the appellant was discharged under other than honorable conditions.
 
2.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.
 
3.  The appellant was not insane at the time he committed the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

In a May 2012 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his Veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service personnel and treatment records are on file and the RO has confirmed the nature of the appellant's discharge with the service department.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has contended otherwise. 

Applicable Law

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  
(1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; but not a discharge because of a minor offense if service was otherwise honest, faithful and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code. 

The appellant's service personnel records delineate repeated offenses and punishments during the course of his service.  The appellant entered service in June 2009.  In January 2010, he made a false official statement that he was staying in the immediate area of Jacksonville, North Carolina, and failed to notify his chain of command of his departure to Florida.  He returned late and was punished with seven days of restriction and seven days of extra duty.  In July 2010, he failed to obey a lawful general order by wrongfully smoking a banned substance (spice).  He was counseled concerning the violation and warned of potential administrative separation.  His punishment was forfeiture of pay for two months.  

From September 2010 to March 2011, the appellant was deployed in support of Operation Enduring Freedom.

In July 2011, the appellant tested positive for a banned substance (THC).  His punishment was forfeiture of pay for two months.  In January 2012 the appellant was counseled concerning his legal issues.  An administrative board of the Marine Corps convened to hear the appellant's case in February 2012.  After considering the evidence of record, including two statements in support of the appellant; it was recommended that the appellant be separated with an under other than honorable conditions characterization of service.  The appellant was discharged under other than honorable conditions in April 2012 for a pattern of misconduct and drug abuse. 

In June 2013, the Department of the Navy reconsidered the character of the appellant's discharge at his request.  The appellant reported a diagnosis of PTSD and stated that he had never used drugs while on duty.  Review of the service treatment records showed that the appellant was diagnosed with PTSD related to his combat service in Afghanistan.  In a June 2013 determination, the Department of the Navy found that the appellant's discharge was proper as issued.  In this regard, it was noted that the appellant's record of service included two counseling warnings and three nonjudicial punishments for violations of the Uniform Code of Military Justice (Absence without leave, Failure to obey order or regulation by smoking Spice, False official statements and Wrongful use, possession, etc. of controlled substances, marijuana).  It was also noted that the appellant had a pre-service drug waiver for using marijuana five times prior to entering the Marine Corps and acknowledged his complete understanding of the Marine Corps Policy Concerning Illegal Use of Drugs in May 2008.  

After considering the record in its entirety, the Board finds that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12 (d)(4).  As set forth above, the appellant received two counseling warnings and three nonjudicial punishments for misconduct during a little under three years of military service.  Given these facts, the Board finds that the incidents leading up to the appellant's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, including disobeying lawful orders, being AWOL, and using banned substances, interfered with his military duties and were not minor in nature.  See e.g., Stringham, 8 Vet. App. at 448.  In summary, the Board finds that the appellant's actions in service reflected an ongoing pattern of misconduct.

In reaching its decision, the Board has considered the appellant's contentions that his service was mostly meritorious and that his bad conduct was due to his service-related PTSD.  He stated that he preferred to be with his unit rather than in treatment for his PTSD with a psychiatrist.  Therefore, his drug use was for self-medicating purposes.  See February 2016 hearing transcript.  The appellant's service personnel records, however, show that his infractions - including for drug use - began prior to his combat deployment.  Moreover, the Board also finds that the evidence shows that the appellant was not insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b).  To the extent the appellant claims that psychiatric pain caused his misconduct, the Board notes that he did not offer such a defense in service and there is no indication in the service treatment records or otherwise of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  Presently, the evidence does not indicate the appellant was "insane," or in other words, unable to act in an intentional manner.  See generally, Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).

As set forth above, his service personnel records clearly document willful and persistent misconduct, resulting in a discharge under other than honorable conditions.  The Board notes that its conclusion in this regard is consistent with the findings of the Department of the Navy in June 2013.  That body considered the appellant's service record, weighing all potentially mitigating factors, including his contentions of PTSD, and concluded that an upgrade in the character of his discharge was not warranted due to an overall record of misconduct. 

Under the circumstances of this case, the Board concludes that the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b); 38 C.F.R. §§ 3.1, 3.12.

Finally, the record indicates that the appellant submitted another Application for the Review of Discharge from the Armed Forces of the United States to the Department of the Navy in February 2016.  There is no evidence that decision has been made at this time.  As VA is compelled to honor a discharge upgraded to under honorable conditions from the service department, should the appellant be successful in his application, he may petition VA to reopen this claim.


ORDER

The character of the appellant's active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


